Citation Nr: 1643745	
Decision Date: 11/17/16    Archive Date: 12/01/16

DOCKET NO.  15-42 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for cold injury residuals to the left foot.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from June 1952 to June 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2014 rating decision of the RO in Boise, Idaho, which, in pertinent part, denied service connection for cold injury residuals of the left foot.  

In July 2016 the Veteran testified at a Travel Board hearing before the undersigned.  A transcript is associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2015) and 38 C.F.R. § 20.900(c) (2015).  

This appeal is processed using the Veterans Benefit Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDING OF FACT


The Veteran's left foot cold injury residuals are reasonably shown to be due to active service. 


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for left foot cold injury residuals have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A (West 2015); 38 C.F.R. § 3.159 (2015).  As the Board is granting entitlement to service connection for cold injury residuals, further discussion of the VCAA is unnecessary.  Wensch v. Principi, 15 Vet. App. 362, 367-368 (2001). 

Merits of the Claim

The Veteran seeks entitlement to service connection for cold injury residuals of the left foot.  Having carefully considered the claim in light of the record and the applicable law, the Board is of the opinion that the evidence reasonably shows that left foot cold injury residuals are due to the Veteran's military service, therefore the criteria for entitlement to service connection have been met. 

Service connection will be granted if it is shown that a Veteran has a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty in the active military, naval or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Generally, to prove service connection, the record must contain evidence concerning: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and a disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In certain cases, competent lay evidence may demonstrate the presence of any of these elements. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service.  38 C.F.R. § 3.303 (d). 

At the outset, the Board notes evidence contained in the claims file documents that the Veteran's service department records were damaged and destroyed by fire.  As such, the Veteran's service treatment records are unavailable.  As to the unavailable service treatment records, the Board recognizes that VA's duty to assist, to provide reasons and bases for its findings and conclusions, and to consider carefully the benefit-of-the-doubt rule is heightened.  Milostan v. Brown, 4 Vet. App. 250, 252   (1993) (citing Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).  The Board notes, however, the law does not lower the legal standard for proving a claim for service connection, rather it increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the Veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).  Moreover, there is no presumption, either in favor of the claimant or against VA, arising from the missing records.  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005).

The Veteran contends that his current left foot disability is a result from a cold injury he suffered in March 1953 to the left foot while serving in Korea.  The Veteran's DD-214 shows that he had one year and five months of Foreign Service, and he received the Korean Service Medal with 2 bronze stars.  The Veteran is acknowledged to have pain and tingling in his left foot, as shown by his lay statements; as well as testimony in his hearing, private medical records and VA records.  

The Veteran's private provider, Dr. E.E.H., opined in an April 2014 letter that the Veteran's current residual numbness on the lateral side of the left foot was a result of his in-service cold injury. 

During a July 2014 VA podiatry consultation, the Veteran reported tingling to the outside of his left foot.  He reported a history of frost bite, while serving in Korea, where his lateral left foot and toes turned gray.  He indicated that his left foot and toes used to peel, and he currently experiences constant itching, tingling, and numbness to his left foot.  Physical examination revealed decreased sensation to the left third, fourth, and fifth toes extending down the fifth ray.  The assessment was residual neuropathic symptoms due to cold injury to the left foot during active duty.

When there is an approximate balance of evidence in favor and against the Veteran, VA is to give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107 (b). 

While there are no service records to document the Veteran's history of frost bite, there is a private medical opinion; as well as a July 2014 VA podiatry report that relates his current disability to his in-service cold injury sustained while serving on duty in Korea.  Hence, the Board finds that the evidence in this case reasonably shows a nexus between the cold injury residuals and active duty.  In this regard, it is well to note that the Veteran is competent to offer testimony that he experienced frost bite to the left foot during service and that he has an increase in numbness and tingling in the left foot since the cold injury.  Further, while both opinions were provided by competent medical care providers, the opinion provided by the July 2014 VA podiatrist was offered by an expert in the care of foot disorders.  Therefore, based on its review of the relevant evidence, and after resolving reasonable doubt in the Veteran's favor, the Board finds that it is as likely as not that his left foot cold injury residuals are service-connected.  Id.  Accordingly, service connection for left foot cold injury residuals is granted.


ORDER

Service connection for cold injury residuals to the left foot is granted.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


